Beck, Ch.J.
1. services: implied contract: parent and child. I. In 1861 the plaintiff, at that time a widower,took up his abode with his aged parents. The father owned a farm tG which the son subsequently gave attention and care, farming it one or two years and after-ward renting it, and disposing of tbe products and *45stock. Tie does not appear to have been an industrious and prosperous farmer. The farm yielded a living to the parents and the son, and little if anything more, flle parents were old, the father infirm and of weak mind. The mother at least of ordinary strength and health for a person of her age. The father did but little work, the mother appears to have been quite active and useful for much of the time after plaintiff vrent to live with his parents. No contract is shown by which the father became bound to pay plaintiff for his services. Considering the relation of the parents, the fact that plaintiff was a member of his lather’s family and received support therein, and the absence of any circumstances authorizing the conclusion that the services were rendered in the expectation of either party that compensation should be rendered therefor, the law will raise a presumption that they were gratuitously rendered by the son. Scully v. Scully, 28 Iowa, 548.
II. We are satisfied too, from a. careful consideration of the evidence, that plaintiff’s support which he received while with his parents, and other advantages which he reaped from having a home with them, were in value equal to the services he rendered. Plaintiff fails, too, to establish his claim for money loaned.
2. evidence : administrator: services. III. The plaintiff was a witness in his own behalf, and proposed to testify as a foundation of an implied contract, “ to facts connected with the condition of his lather, his age,” etc. The evidence was rightly rejected under the
rule recognized in Peck v. McKean, 45 Iowa, 18, and Smith v. Johnson, Id., 308.
No other questions are presented in the case. The judgment of the Circuit Court is
Affirmed.